UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7628



LARRY GENE MARTIN,

                                              Plaintiff - Appellant,

          versus


AMY STACK,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(4:05-cv-02309-MBS)


Submitted:   April 27, 2007                   Decided:   May 10, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Gene Martin, Appellant Pro Se.    Benjamin Albert Baroody,
Samuel F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry Gene Martin appeals the district court’s order

rejecting the recommendation of the magistrate judge and granting

summary judgment in favor of the Appellee in Martin’s action filed

pursuant to 42 U.S.C. § 1983 (2000).            Martin also appeals the

district court’s order denying his Fed. R. Civ. P. 59(e) motion.

We   have    reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Martin v. Stack, No. 4:05-cv-02309-MBS (D.S.C. July 28,

2006; filed Sept. 11, 2006 & entered Sept. 12, 2006).                 We deny

Martin’s petition for a writ of mandamus.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -